      Case 1:20-cr-00133-JSR Document 17 Filed 03/25/20 Page 1 of 1




                                                    March 24, 2020
                                 Application Granted. Defendant Scheinin’s conditions of bail
Via ECF                          are modified to permit him to reside with his parents at the
                                 address listed below. All other conditions of bail shall remain
The Honorable Lorna G. Schofield in effect. The Clerk of the Court is directed to terminate the
                                 letter motion at docket number 16.
United States District Court
Southern District of New York    Dated: March 25, 2020
40 Foley Square                  New York, New York
New York, NY 10007

      Re:    United States v. Frederick Scheinin, 20 CR 133 (LGS)

Dear Judge Schofield:

       With the consent of the Government and Pretrial Services, I write to
request a modification of Mr. Scheinin’s bail conditions to allow him to reside
with his parents, Clint Scheinin and Cheryl Lange, at 230 North Evergreen
Drive, Selden, NY 11784. Pretrial Services Officer John Moscato has
approved the home and the move. All other bail conditions would remain the
same.

       While out on bail Mr. Scheinin has been compliant with all mandates
set forth by the Court and Pretrial Services. Mr. Scheinin reports regularly to
Pretrial Services, and is in regular communication with my office.

Thank you for your consideration of this application.

                                                Respectfully submitted,


                                                _____________________________
                                                Tamara L. Giwa
                                                Assistant Federal Defender
                                                Federal Defenders of New York
                                                (212) 417-8719


Cc:   AUSA Nicholas Chiuchiolo (via ECF)
      Pretrial Services Officer John Moscato (via email)
